 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8
                            EASTERN DISTRICT OF CALIFORNIA
 9
     THERESA BROOKE, a married woman
10
     dealing with her sole and separate claim,   Case No: 2:20-cv-01028-WBS-CKD
11
                          Plaintiff,             ORDER
12
13
     vs.
14
     VENTURE OAKS HOTEL LLC,
15
16                         Defendant.
17          Upon Joint Motion,
18          IT IS ORDERED dismissing the above case with prejudice. Each party shall
19   bear their respective fees and costs.
20          Dated: May 7, 2021
21
22
23
24
25
26
27
28
